AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release- Misd.



                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                 Eastern District of California

UNITED STATES OF AMERICA,
                                                                        )
                               v.                                       )
                                                                                  Case No.      6:19-mj-00082 HBK
                                                                        )                       6:21-po-00269 HBK
Joseph A. Chauvin,                                                      )

                                       ORDER SETTING CONDITIONS OF RELEASE
                                                   (Misdemeanor)

IT IS ORDERED that the defendant’s release is subject to these conditions:



           1. The defendant must not violate federal, state, or local law while on release;

           2. The defendant must appear in court as required and, if convicted, must surrender as directed to serve a
              sentence that the court may impose;

           3. The defendant must notify the court through his attorney within 7 days if he is cited, arrested, or charged;

           4. The defendant shall notify the court within 7 days of any change of address;

           5. The defendant shall refrain from the use of any alcohol;

           6. The defendant shall not harass, threaten, intimidate, injure, or retaliate against any witness, victim,
              informant, juror or officer of the court, tamper with any evidence relating to the alleged crime or obstruct
              any criminal investigation.

           7. Unless waived by the
              court, the defendant              U.S. District Court, Yosemite on August 3, 2021 @ 10:00 am
              must appear before:                     before Magistrate Judge Helena Barch-Kuchta.

                                                                                        Place



I, the defendant, have received this order of release and have either read all the conditions of release set by the court
or had them explained to me. I agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to all these conditions and
understand that a violation of any of these conditions can result in a warrant for my arrest and subsequent detention.

  Date:       05/20/2021
                                                                                                Defendant’s signature
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release- Misd.




 Date:        5/20/2021                                                                 /s/Helena Barch-Kuchta
                                                                                        Judicial Officer’s Signature

                                                                                 Magistrate Judge Helena Barch-Kuchta
                                                                                          Printed name and title
